Citation Nr: 0843842	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to service connection for left carpal tunnel 
syndrome.  

2.	Entitlement to service connection for right carpal tunnel 
syndrome.  

3.	Entitlement to service connection for the residuals of 
frostbite of the right hand.  

4.	Entitlement to service connection for bilateral knee 
arthritis.  

5.	Entitlement to service connection for bilateral ankle 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to May 
2005.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Salt Lake City, Utah, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	Chronic left carpal tunnel syndrome is not currently 
demonstrated.  

2.	Chronic right carpal tunnel syndrome is not currently 
demonstrated.  

3.	Residuals of frostbite of the right hand are not currently 
demonstrated.  

4.	Bilateral knee arthritis is not currently demonstrated.  
Recent X-rays did not reveal arthritis.

5.	Bilateral ankle arthritis is not currently demonstrated.  
Recent X-rays did not reveal arthritis.


CONCLUSIONS OF LAW

1.	Chronic left carpal tunnel syndrome was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.	Chronic right carpal tunnel syndrome was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.	Residuals of frostbite of the right hand was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

4.	Bilateral knee arthritis was neither incurred in nor 
aggravated by service and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

5.	Bilateral ankle arthritis was neither incurred in nor 
aggravated by service and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in April 2005, prior to the veteran's 
release from active duty, the RO notified the appellant of 
the information and evidence necessary to substantiate the 
claim, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided all necessary 
notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service where verified by 
X-ray and demonstrated to a compensable degree within 1 year 
following qualifying service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran is seeking service connection for bilateral 
carpal tunnel syndrome, the residuals of frostbite of the 
right hand and bilateral arthritis of the ankles and knees.  
Review of the record shows that the veteran had complaints of 
some of these disorders while on active duty, but that on 
examination for VA in April 2005, no diagnosis of any of the 
disabilities could be made.  At that time, the diagnoses were 
that there was no pathology to render diagnoses of residuals 
of frostbite of the right hand, osteoarthritis of the knees 
and ankles or carpal tunnel syndrome of either upper 
extremity.  Studies and reviews that were conducted did not 
reveal clinical findings supporting any diagnosis.  To the 
extent pain was found, in the absence of a clinical 
disability, compensation is not paid for subjective 
complaints of pain.

A threshold element of a claim for compensation includes the 
existence of a current disability.  The Board finds that 
there is insufficient medical evidence of any chronic current 
residual disability.  

In support of the veteran's claim the Board readily 
acknowledges and has examined the veteran's own statements 
and argument to the effect that he had each of these 
disabilities while on active duty.  It is long-established, 
however, that the veteran, as a layperson, is not qualified 
to render medical opinions regarding the etiology of 
disorders and disabilities, and his opinion is entitled to no 
weight. Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Under these circumstances, as current disability is not 
shown, service connection must be denied.  

ORDER

Service connection for left carpal tunnel syndrome is denied.  

Service connection for right carpal tunnel syndrome is 
denied.  

Service connection for the residuals of frostbite of the 
right hand is denied.  

Service connection for bilateral knee arthritis is denied.  

Service connection for bilateral ankle arthritis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


